DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappabianca et al. (US 7,735,865 B2).
Regarding claim 1, Cappabianca et al. disclose a first bracket half (Fig. 1, first instance of 14) and a second bracket half (Fig. 1, second instance of 14) extending substantially at a longitudinal direction of the vehicle and spaced apart laterally (Fig. 1 illustrates the lateral spacing of the first and second bracket halves), each of the first and second bracket halves including: a first end (Fig. 1, 36) to be connected to a cross car beam (Fig. 1, 20), a second end (Fig. 1, 38) to be connected to the center stack module (Fig. 1, the cross-car beam 20 is designed to remain structurally intact during a collision such that the EA structure 14 of the knee bolster assembly 10 will bear thereagainst and be caused to collapse in a controlled manner”, i.e. the deformable element characteristic of the body of 14 is collapsible by an impact force and col. 4 ln. 38-40 discloses “the assembly 10 ensures that the impact forces are transferred as designed to the EA structure 14, which will as a result collapse in an intended and controlled manner”), wherein a first main surface (Fig. 2, 34) of the first bracket half and a second main surface (Fig. 2, 40/44) of the second bracket half are substantially perpendicular to a floor of the vehicle (Fig. 1 illustrates an interior of the vehicle with a floor portion existing below 16 which will be perpendicular to element 40/44 of Fig. 1 and element 34 of Fig. 2).  
As to claim 2, Cappabianca et al. disclose wherein the first and the second bracket halves are made from mild steel (col. 4 ln. 3-6 describes “the EA structure 14 is preferably formed from stamped sheet metal and configured to collapse in a prescribed manner, via various shaped or purposefully weakened structures during a knee impact event”, i.e. the first and second bracket halves are made from mild steel).  
Regarding claim 3, Cappabianca et al. disclose wherein the deformable element (Fig. 1) includes a raised portion protruding from the first main surface of the first bracket half and the second main surface of the second bracket half (Fig. 1 illustrates raised portions of first and second main surfaces of the first and second bracket halves, respectively).  
As to claim 4, Cappabianca et al. disclose wherein the deformable element (Fig. 1) includes at least one aperture (Fig. 1, 42) configured to further weaken the deformed element.  
Regarding claim 7, Cappabianca et al. disclose wherein the first bracket half and the second bracket half are symmetric to a central line of the bracket along the longitudinal direction (Fig. 1 illustrates the bracket member with balanced proportions on each side).  

Regarding claim 12, Cappabianca et al. disclose further comprising a flange (col. 4 ln. 20-21) at the second end and configured to be connected to the center stack module and other components of the instrument panel assembly (col. 3 ln. 15-19).  
As to claim 13, Cappabianca et al. disclose further comprising a cross bar (Fig. 1, 10) disposed between and connected to the first and second bracket halves to form a preassembled module (Fig. 1 illustrates 20 disposed between the first and second bracket 14).  
Regarding claim 14, Cappabianca et al. disclose a cross car beam (Fig. 1, 20); a bracket including: a first bracket half (Fig. 1, first instance of 14) and a second bracket half (Fig. 1, second instance of 14) extending away from the cross car beam in a longitudinal direction of the vehicle (Fig. 1 illustrates the first and second bracket halves that extend away from 20), each of the first and second bracket halves comprising: a first end (Fig. 1, 36) connected to the cross car beam (20), a second end (Fig. 1, 38) connected to a lower unit of a center stack module (Fig. 1, 12), and a body (Fig. 1, 18) between the first and second ends, wherein the body includes a deformable element deformable when a force exerted on the vehicle exceeds a threshold, (para. 3 ln. 20-24 teaches “the cross-car beam 20 is designed to remain structurally intact during a collision such that the EA structure 14 of the knee bolster assembly 10 will bear thereagainst and be caused to collapse in a controlled manner”, i.e. the deformable element characteristic of the body of 14 is deformable when affected by an impact force and col. 4 ln. 38-40 discloses “the assembly 10 ensures that the impact forces are transferred as designed to the EA structure 14, which will as a result collapse in an intended and controlled manner”) and wherein the bracket is made from mild steel (col. 4 ln. 3-6 describes “the EA structure 14 is preferably formed from stamped sheet metal and configured to collapse in a prescribed manner, via various shaped or purposefully weakened structures during a knee impact event”, i.e. the first and second bracket halves are made from mild steel).  
As to claim 15, Cappabianca et al. disclose wherein a first main surface (Fig. 2, 34) of the first bracket half and a second main surface (Fig. 2, 40/44) of the second bracket half face each other and are 18 Attorney Docket No.: 84203088substantially perpendicular to a floor of the vehicle (Fig. 1 illustrates an interior of the vehicle with a floor portion existing below 16 which will be perpendicular to element 40/44 of Fig. 1 and element 34 of Fig. 2) and substantially parallel each other (Fig. 2 illustrates that 34 and 44 are parallel to each other), and wherein the deformable element is disposed adjacent to the first end (As discussed above, 14 is described as the deformable element and since the entire portion is deformable, this satisfies the requirement of a deformable portion adjacent to element 36).  
Regarding claim 16, Cappabianca et al. disclose wherein the first main surface (Fig. 2, 34) of the first bracket half and the second main surface (Fig. 2, 40/44) of the second bracket half contact or couple with a first side and a second side of the lower unit, respectively, and wherein the first main surface and the second main surface cover about one third to one half of an area of the first side and the second side, respectively (Fig. 1 illustrates that 34 and 40/44 will cover a portion of the lower unit of 12 when connected).  

Allowable Subject Matter
Claims 5-6, 9-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayata (US 2008/0048425 A1) discloses and instrument panel with an impact absorbing bracket that includes a deformable element which collapses in response to an impact force.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/March 10, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612